Citation Nr: 0824911	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  97-24 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran's file was subsequently 
transferred to the Appeals Management Center (AMC) in 
Washington, DC.

The veteran is currently service-connected for sinusitis 
following a February 2006 rating decision, as well as a back 
disability at 40 percent disabling, a hiatal hernia at 10 
percent, and a tonsillectomy (non-compensable) per a January 
2007 Board decision.  Further, the veteran is service 
connected for tinnitus at 10 percent and hearing loss (non-
compensable) per a September 2007 rating decision.  The 
combined rating is 60 percent.

The issue of TDIU has been remanded by the Board on several 
occasions, most recently in February 2008.


FINDING OF FACT

The veteran does not meet the schedular criteria for TDIU and 
the veteran's service-connected disabilities do not prevent 
him from securing and following substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.16 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

VCAA letters were sent in March 2003 and February 2004.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letters were not sent prior to the 
initial adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice, the claim was 
readjudicated, and a statement of the case (SOC) and 
additional supplemental statements of the case (SSOC) were 
provided, the last one dated in December 2007.  If there is 
VCAA deficiency, i.e., VCAA error, this error is presumed 
prejudicial to the claimant.  VA may rebut this presumption 
by establishing that the error was not prejudicial.  See 
Sanders v. Nicholson, 487 F. 3d 881 (2007); see also Simmons 
v. Nicholson, 487 F. 3d 892 (2007).  In Sanders, the claimant 
was allowed a meaningful opportunity to participate in the 
adjudication of the claim and the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  In any event, the Board finds that any deficiency 
in the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)

The Board note further that according to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claim is for TDIU, not an increased rating 
under a diagnostic code per se.  However, in considering 
TDIU, the Board implicitly considers whether the veteran has 
been assigned the appropriate ratings for his service-
connected disabilities.  Inasmuch as this is the case, a TDIU 
award is an award of increased disability compensation.  See 
generally Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).

In this case, while the VCAA notice letters were not 
compliant with the directives in Vazquez-Flores, the Board 
finds that any deficiency in the VCAA notice was harmless 
error.  In this regard, the claimant was provided pertinent 
information in the February 2004 correspondence.  Further, 
the VCAA notice, along with the SOC and SSOCs of record, 
provided additional information to the claimant.  
Cumulatively, the veteran was informed of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The November 2002 SSOC 
specifically cited to the impact on employment and described 
the types of evidence which would support the claim.  The 
claimant was also told that disability ratings range from 
zero to 100 percent based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  The nature of the TDIU claim is whether the 
veteran's service-connected disabilities render the veteran 
unemployable and the SOC and SSOCs were relevant to this 
matter.  Therefore, the Board finds that the claimant has not 
been prejudiced by insufficient notice in this case.

The veteran was sent a letter, regarding the appropriate 
disability rating or effective date to be assigned, in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities be 
rated totally disabled.  38 C.F.R. § 4.16 (2007).  A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a) (2007).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), a case may be 
submitted to the Director, Compensation and Pension Service, 
for extraschedular consideration if the RO determines that 
they are unemployable by reason of their service-connected 
disabilities.  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

Service connection has been established in this case for the 
following disabilities: a low back disability, rating 40 
percent disabling; sinusitis, rated 10 percent disabling; 
hiatal hernia, rated 10 percent disabling; tinnitus, rated 10 
percent disabling; and hearing loss and tonsillectomy, both 
assigned noncompensable ratings.  The combined disability 
rating is 60 percent.  

With regard to the veteran's service-connected back 
disability, the Board determined in January 2007 that a 
rating in excess of 40 percent was unwarranted.  The Board 
also determined that a rating in excess of 10 percent for a 
hiatal hernia was not appropriate.  In the same decision, the 
Board found no basis for assigning a compensable rating for 
the veteran's service-connected residuals of a tonsillectomy.  
That decision is final.  See 38 U.S.C.A. §7104.  Since that 
decision, evidence has not been added to the veteran's file 
to establish a higher rating for any of these disabilities.  
Further, a disability award of 10 percent was granted for 
sinusitis in February 2006, and the veteran was provided a 10 
percent disability rating for tinnitus, and a non-compensable 
rating for hearing loss, in a September 2007 rating decision.  
Although the September 2007 decision is not final, the 
veteran stated in April 2007 that he had no more evidence to 
submit in support of his claims.

As noted, the veteran has a 60 percent combined disability 
rating.  Accordingly, at a 60 percent rating, the veteran's 
service-connected disabilities do not met the threshold 
percentage requirement to establish eligibility for TDIU 
pursuant to 38 C.F.R. § 4.16(a).  See 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).

Thus, the issue is whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e. work which is more than marginal, 
that permits the individual to earn a "living wage"). 38 
C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  
The record must reflect that circumstances, apart from 
nonservice-connected conditions, place him in a different 
position than other veterans having the same compensation 
rating.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question is whether the veteran, in light of his service-
connected disabilities, is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In an October 2005 VA examination, the veteran, who has 
previously been employed as a fork lift operator, a truck 
driver, a police officer, electrician, and a mechanic, 
reported that he last worked (as a mechanic) in 1999.  He 
reportedly has a college education.

An April 1995 progress note reported that the veteran had 
missed work due to his back pain.  A May 1995 physical 
therapy note stated that the veteran's job as a truck driver 
exacerbated his neck disorder, but the examiner did not note 
that the disorder prevented the veteran from working.  A 
progress note from September 1995 reported that the veteran 
had to look up and back in order to perform his job as a fork 
lift operator, but the examiner did not state that the 
veteran's back injury prevented him from engaging in 
substantially gainful employment.

A December 1995 VA general examination noted that the veteran 
was unable to work.  However, the examiner failed to state, 
with specificity, as to the reason.  A number of disorders 
were noted during the veteran's examination, including 
nonservice-connected disorders such as a weakness of the left 
elbow and left shoulder, bilateral wrists, and obesity.  The 
Board also notes that, during an October 2005 VA examination, 
the veteran reported that his last period of employment, as a 
mechanic, ended in 1999.  Therefore, although the examiner 
stated that the veteran was unable to work, according to his 
own statements, the veteran did work subsequent to this 
examination.  

During a VA neurological examination in May 1996, the veteran 
reported that his severe back pain caused him to miss work 
for a few days, and up to six weeks, at a time.  The examiner 
noted that the veteran was obese, and had been for several 
years.  On examination, the veteran behaved as though he was 
in a great deal of pain.  The examiner noted that the 
examination did not reveal any significant abnormalities.  
Coordination was intact, and the sensory examination was 
normal.  Diagnoses of low back pain, due to degenerative 
process of the lumbosacral spine and spondylosis, neck pain, 
obesity, hypertension, and a hiatal hernia were provided.  
However, the examiner did not opine as to the veteran's 
ability to maintain employment.

The veteran testified, during his January 1997 RO hearing, 
that he had fallen several times due to numbness associated 
with his back disorder, that he could not walk any distance, 
and could not stand or sit for any length of time.  He 
further stated that, in his opinion, his back disorder was 
the most disabling, in terms of the ability to work.  The 
veteran maintained that even sedentary work would be 
difficult.  

Numerous records have been associated with the record 
pertaining to the veteran's application for disability 
benefits from the Social Security Administration (SSA).  In 
2003, the veteran reported that he had been in receipt of 
such benefits for the preceding five years.  Notably, in an 
October 1995 application, the veteran reported that his 
disabling conditions included a herniated disc in the neck, 
lower back problems, a nervous disorder, and sleep apnea; he 
stated that he had to quit driving because of pain in his 
neck and back.  In a September 1997 SSA questionnaire, the 
veteran reported that the symptoms that affected his ability 
to do normal activities include severe pain in the neck, 
shoulders, hands, lower back, legs, knees, and feet.  He also 
reported that he had a hiatal hernia with reflux, and sleep 
apnea.  In November 1996, a SSA Administrative Law Judge 
denied the veteran's application; however, as noted above the 
veteran reported in 2003 that he had been receipt of SSA 
benefits for the previous five years.  In a September 1997 
SSA application, the veteran reported that his disabling 
conditions included spinal stenosis in the neck and low back; 
carpal tunnel syndrome in both wrists; sleep apnea; arthritis 
in the shoulders, elbows, and knees; and post-traumatic 
stress disorder.  A September 1997 SSA disability 
determination listed obesity and other hyperalimentation as 
the primary diagnoses, and cause of his unemployability, with 
disorders of the back listed as secondary.  The veteran's 
treatment record during the appeal period continually noted 
that the veteran was obese.  He was described as quite obese 
in a May 1999 VA outpatient report, and very obese in 
December of that year.  In February 2001, the veteran's 
height was 5'9", and he weighted 315 pounds, and he was 
described as morbidly obese in a January 2002 outpatient 
report.   

An August 2005 VA examination noted that the veteran 
experienced sinusitis, treated by antibiotics, approximately 
three to four times per year.  The examiner noted that the 
veteran had surgery for tonsillitis in 1984, with no apparent 
sequela or complications.  The veteran had not had sinus 
surgery.  The examiner did not state whether the veteran's 
past recurrent tonsillitis or current sinusitis had any 
effect on his ability to procure gainful employment.

During an August 2005 VA gastrointestinal examination, the 
veteran provided a history of unemployment disability due to 
his back disorder.  The veteran's claims file was not 
available for review at that time.  The examiner noted that, 
despite the veteran's gastrointestinal disorders, to include 
his service-connected hiatal hernia, a functional impairment 
did not exist.    The examiner stated that his hiatal hernia 
had no bearing on the veteran's employment or activities of 
daily living.  In an addendum opinion of January 2006, the 
examiner noted a review of the veteran's claims file and 
stated that the veteran had been unemployed for 8 years prior 
to the prior examination, due to his back disability.  The 
examiner reiterated that the veteran's hiatal hernia had no 
bearing on his employability.  

The veteran was afforded a VA orthopedic examination in 
October 2005.  Once again, the veteran's claims file was 
unavailable for review.  The veteran provided a history of 
SSA disability due to his back, legs, neck, and shoulders.  
The veteran also stated that he had difficulty standing or 
walking on his heels or toes due to a bilateral knee 
disorder.  The examiner noted some degree of fatigability as 
evidenced by the veteran's limited walking, standing, and 
sitting.  The examiner again noted the veteran's SSA 
disability, but stated that the veteran's statements 
indicated factors, other than his back, affected his 
disability.  Ultimately, the veteran was diagnosed with 
chronic lumbar strain with degenerative disc disease, lumbar 
spine.  In a January 2006 addendum opinion, following a 
review of the veteran's claims file, the examiner noted that 
his conclusions were unchanged from his examination of August 
2005.

A VA audiological examination was provided in June 2007.  The 
veteran's claims file was unavailable for review.  At that 
time, the veteran reported that he experienced difficulty 
understanding conversational speech if the speaker was within 
a short distance from him, in group/noisy situations, at 
home, and when on the phone.  He stated that he listened to 
radio and TV loudly.  The veteran also reported that his 
tinnitus had gradually gotten worse.  He described it as a 
hum, changing from high pitch to low pitch.  

On examination, the audiogram showed borderline normal 
hearing through 2000 Hz, a mild sensorineural hearing loss in 
the 3000-6000 Hz region, and borderline normal hearing at 
8000 Hz in the right ear.  As for the left, mild 
sensorineural hearing loss was noted in the range of 3000-
8000 Hz.  The word recognition score was 92 percent, 
bilaterally.  Ultimately, the examiner stated that the degree 
of hearing loss for the frequency range of 500-4000 Hz was 
mild, bilaterally.

Although at least one of the veteran's service-connected 
disabilities is significant, the low back disability, the 
evidence of record does not demonstrate that the veteran's 
service-connected disabilities alone prohibit him from 
substantially-gainful employment.  

Based on the above, the Board concludes that the veteran 
clearly has some industrial impairment as a result of his 
service-connected disabilities, as evidenced by his 60 
percent combined disability evaluation.  However, the 
evidence does not show that his service-connected disorders, 
standing alone, preclude gainful employment.  The Board would 
note that "[t]he percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations," 38 C.F.R. § 4.1 
(2007), and that any additional impact on the veteran's 
employability has already been taken into account by the 
assignment of his 60 percent combined rating.

The Board also notes the veteran has been awarded SSA 
disability benefits based primarily on his obesity, with his 
back disability listed as a secondary condition.  Although 
SSA determinations regarding disability may be relevant in VA 
disability determinations, they are not binding on the VA. 
Pierce v. West, No. 97-7067 (Fed. Cir. Mar. 16, 1998) 
(unpublished decision).  While the SSA determination in the 
present case relied partially on the veteran's service-
connected back disability in awarding benefits, the Board 
finds the lack of corroborating medical evidence of record to 
be more probative in this case.

In this regard, based on the objective evidence of record, 
including the most recent VA examinations, the Board finds 
that the veteran's service-connected disabilities do not 
prevent all forms of gainful employment.  It is clear that 
while the veteran's past employment, as a truck driver and 
forklift operator, is no longer viable, it also appears that 
the veteran's service-connected disabilities do not 
completely hinder his ability to perform mainly sedentary 
work.  An October 1997 SSA examination report noted that the 
veteran's ability to relate to supervisors and fellow workers 
was probably fair, his ability to understand instructions was 
good, and his ability to perform simple, repetitive tasks was 
probably poor, due to bilateral carpal tunnel syndrome.  Per 
an SSA decision of November 1998, the veteran has a college 
education, and had past relevant duty as a truck driver, 
mechanic, and police officer.

In sum, the veteran does not satisfy the requirements for 
consideration of a TDIU on a schedular basis, and no 
persuasive competent medical evidence is of record to the 
effect that he is unable to obtain and/or maintain all forms 
of substantially gainful employment due to his service-
connected disabilities.  Additionally, the Board finds that 
the record does not present any unusual factors that might 
serve as a predicate for a finding of unemployability.  
Although the Board does not dispute the veteran experiences 
some impairment due to his service-connected disabilities, 
this appears to be adequately reflected by the current 
combined schedular rating of 60 percent.  See Van Hoose, 
supra. The veteran's service-connected disabilities have not 
been, in the Board's determination, so severely disabling as 
to have rendered him or the average person similarly situated 
unable to secure or follow substantially gainful employment, 
nor does the evidence of record reflect that either condition 
would render him individually unable to follow any 
substantially gainful occupation.

Therefore, the Board finds that the veteran's service-
connected disabilities alone do not preclude him from 
engaging in substantially-gainful employment.  A combined 60 
percent rating contemplates an impairment in the ability to 
perform substantially gainful employment due to the veteran's 
service-connected disabilities.  However, "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1.  The Board finds that the VA 
Schedule for Rating Disabilities and the disability 
evaluation assigned to the veteran's service-connected 
disabilities under that Schedule accurately reflect the 
veteran's overall impairment to his earning capacity.  
Therefore, a TDIU rating is not warranted.




ORDER

Entitlement to TDIU is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


